Filed: 01/27/2017
                          CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SIXTH APPELLATE DISTRICT

IN RE Q.R., a Person Coming Under the             H043075
Juvenile Court Law.                              (Santa Clara County
                                                  Super. Ct. No. 315-JV-41136A)


THE PEOPLE,

        Plaintiff and Respondent,

        v.

Q.R.,

        Defendant and Appellant.

        Appellant Q.R. (minor) recorded photographs and video on his cellular phone of
consensual sexual activity between himself and Jane Doe, both under 18 years old, and he
later extorted money from Doe by threatening to disclose the recordings to other students
at their high school. He was placed on juvenile probation after admitting to felony
possession of child pornography (Pen. Code, § 311.11, subd. (a)) and extortion (Pen.
Code, §§ 518, 520). Minor argues that a probation condition requiring him to submit all
electronic devices under his control to warrantless search by the probation department
and to provide passwords necessary to access information on those devices is
unconstitutionally overbroad. Given the direct relationship between minor’s offenses and
his use of an electronic device, we find the search condition appropriately tailored and we
will affirm.
                         I.    JUVENILE COURT PROCEEDINGS
          According to the probation report, juvenile Jane Doe reported to her father that she
had engaged in sexual conduct with minor and another boy on separate occasions and
was being blackmailed as a result. Doe’s father contacted the police, who interviewed
Doe.
          Doe told a police officer that she had engaged in sexual intercourse with minor
multiple times. Minor recorded videos of them having sex. Minor and Doe had also
exchanged nude photographs. They eventually broke up, at which point minor reportedly
told other students at their high school that Doe had had sex with him. Minor started
asking Doe for money, later blackmailing her by threatening to show the videos and
photographs to others. Doe gave him money for a couple months before telling her
father.
          In addition to extorting money from her, Doe reported that minor threatened to
show the photographs and videos to others if she did not have sex with another boy. Doe
“became scared and felt she had to do whatever [minor] told her to do.” Doe had sex
with the other boy, who recorded a video of the encounter.
          Police officers obtained a warrant to search minor’s cellular phone and discovered
videos and nude photographs of Doe. Minor used a password-based application called
KeepSafe on his phone to securely store videos and photographs, and he provided the
password. When interviewed by police, minor denied having a sexual relationship with
Doe. He then admitted blackmailing Doe for money, but denied pressuring her to have
sex with someone else. According to a police report, officers discovered text messages
on minor’s phone in which he “demanded money from [Doe] and reminded her that he
still had, ‘pics and videos.’ ”
          Minor was arrested, and a Welfare & Institutions Code section 602 petition was
filed alleging forcible rape (Pen. Code, § 261, subd. (a)(2); count 1); possession or


                                               2
control of matter depicting a person under 18 engaging in sexual conduct (Pen. Code,
§ 311.11, subd. (a); count 2); and extortion of property (Pen. Code, §§ 518, 520; count 3).
       Minor admitted counts 2 and 3, and requested a contested jurisdiction hearing
regarding count 1. After taking evidence, the juvenile court concluded that the
prosecution had not met its burden and found the rape count not true.
       Minor was declared a ward of the juvenile court based on counts 2 and 3 and was
placed on juvenile probation in the custody of his parents. At the disposition hearing, the
prosecutor requested a probation condition prohibiting minor from using “any type of cell
phone unless in the case of an emergency.” Alternatively, the prosecutor requested a
condition requiring minor to submit all electronic devices under his control to search at
any time with or without a warrant. Minor objected to the conditions based on “the issue
of overbreadth and narrow tailoring.”
       The juvenile court declined to impose a condition forbidding minor from using a
cellular phone, but adopted the prosecutor’s search condition. As written in the
disposition hearing minute order, the condition requires minor to “[s]ubmit all electronic
devices under [his] control to a search of any text messages, voicemail messages, call
logs, photographs, email accounts and social media accounts, with or without a search
warrant, at any time of the day or night, and provide the probation or peace officer with
any passwords necessary to access the information specified.”
                                    II.   DISCUSSION
       Minor argues that the electronic search condition is unconstitutionally overbroad
because it fails to adequately define “ ‘electronic devices’ ”; implicates the privacy rights
of third parties; allows searches of remotely-stored information; and unnecessarily
infringes his expectation of privacy in the contents of electronic devices.1

       1
         The Supreme Court has granted review in several cases to determine the validity
of probation conditions like the one imposed here. (E.g., In re Ricardo P., review
granted February 17, 2016, S230923.)
                                              3
   A. STANDARD OF REVIEW
       Juvenile courts have broad discretion to fashion probation conditions, and “may
impose ‘ “any reasonable condition that is ‘fitting and proper to the end that justice may
be done and the reformation and rehabilitation of the ward enhanced.’ ” ’ ” (In re
Sheena K. (2007) 40 Cal.4th 875, 889 (Sheena K.).) Juvenile probation conditions may
be broader than those imposed on adult offenders “because juveniles are deemed to be
more in need of guidance and supervision than adults, and because a minor’s
constitutional rights are more circumscribed.” (In re Antonio R. (2000)
78 Cal.App.4th 937, 941.)
       “A probation condition that imposes limitations on a person’s constitutional rights
must closely tailor those limitations to the purpose of the condition to avoid being
invalidated as unconstitutionally overbroad.” (Sheena K., supra, 40 Cal.4th at p. 890.)
We review constitutional challenges to probation conditions de novo. (In re Malik J.
(2015) 240 Cal.App.4th 896, 901 (Malik J.).)
   B. MALIK J. IS DISTINGUISHABLE
       Minor relies heavily on the reasoning of Malik J., supra, 240 Cal.App.4th 896, but
that decision is factually distinguishable. While on juvenile probation, Malik robbed
three different women near a transit station. (Id. at p. 899.) Malik admitted the robberies
as probation violations. The prosecutor asked the juvenile court to impose a probation
condition subjecting Malik’s electronic devices to warrantless search, arguing that “Malik
had been working with two other individuals, which ‘would indicate electronic devices
might be used to coordinate with other people, and one of these robberies involved an
iPhone, which means electronic devices on his person might be stolen.’ ” (Id. at p. 900.)
Over a defense objection, the juvenile court imposed a condition requiring Malik to
provide passwords to social media accounts and any electronic devices within his custody
and control, and to submit those devices to warrantless search at any time. (Ibid.)


                                             4
       Malik appealed, arguing that the search condition was unconstitutionally
overbroad. (Malik J., supra, 240 Cal.App.4th at pp. 901–902.) The People justified the
search condition as necessary to allow probation officers to determine whether any cell
phones in Malik’s possession had been stolen. While the appellate court agreed that was
a proper purpose, it found the condition overbroad because it “goes considerably farther
than permitting police to search a cell phone to determine whether Malik is the owner.”
(Id. at p. 902.) The court reasoned that while officers “must be able to determine
ownership of any devices in a probationer’s custody or within his or her control,” they
“must show due regard for information that may be beyond a probationer’s custody or
control or implicate the privacy rights of the probationer or third parties.” (Id. at
pp. 903–904.) The appellate court concluded that in order to achieve the purpose of
ensuring that electronic devices in Malik’s possession were not stolen, the condition
should be modified to “authorize warrantless searches of electronic devices in Malik’s
custody and control only after the device has been disabled from any internet or cellular
connection and without utilizing specialized equipment designed to retrieve deleted
information that is not readily accessible to users of the device.” (Id. at p. 906.)
       The Malik J. court’s discussion must be read in that case’s factual context. There
was no evidence an electronic device was an instrumentality of the robberies Malik
committed. By contrast, here it is undisputed that minor used his cell phone not only to
store the illegal media but also to demand money from Jane Doe via text message. The
Malik J. court limited the scope of the electronic search condition because its purpose—
ensuring electronic devices in Malik’s possession were not stolen—was limited and could
be achieved through a relatively superficial search. But the purposes of the electronic
search condition here—ensuring that minor does not continue to use electronic devices to
commit crimes—cannot be accomplished by a superficial search. The need for robust
access is particularly critical given that minor previously stored illegal content in a
password-protected application.
                                              5
   C. THE SEARCH CONDITION IS NOT OVERBROAD AS APPLIED TO MINOR
          1. Scope of “Electronic Devices”
       Minor argues that the probation condition is unconstitutionally overbroad because
the failure to define specific types of “ ‘electronic devices’ ” allows probation officers to
search “a digital television; video game console, both hand-held and stationary; and
something as innocuous as a Kindle Fire or DVD player merely because the device was
in [minor’s] control.”
       Minor used an electronic device—his cell phone—to perpetrate both offenses he
admitted. Though it appears from the record that minor’s cell phone was the only
electronic device he used to commit those offenses, the search condition is not
unconstitutionally overbroad merely because it encompasses other devices. By allowing
the search of other devices, the condition ensures that minor is neither storing illegal
images nor attempting to extort money by the use of any electronic device. If the
condition were limited to specific types of electronic devices, minor could attempt to
circumvent it by using an unlisted device for inappropriate storage or communication. As
drafted, the condition is directed at preventing minor from engaging in the very conduct
that brought him under the court’s supervision, while providing probation officers with
flexibility in dealing with technological capabilities.
          2. Privacy Rights of Third Parties
       Minor argues that the condition is unconstitutionally overbroad because it enables
probation officers to use minor’s electronic device to obtain information from third
parties that is not within minor’s actual possession and control, which affects those third
parties’ privacy rights. Minor’s argument appears to relate to his use of social media: by
requiring minor to provide his social media account passwords, the condition allows
probation officers to access information posted by third parties with whom minor is
connected on social media even though some of that information would not be accessible
to the general public.
                                              6
       Minor can safeguard the rights of third parties by advising them that information
they make accessible to him is not private. Further, any speculative impact on third
parties is not a reason to strike the condition since minor lacks standing to assert the
constitutional rights of third parties. (See Rakas v. Illinois (1978) 439 U.S. 128, 134
[“A person who is aggrieved by an illegal search and seizure only through the
introduction of damaging evidence secured by a search of a third person’s premises or
property has not had any of his Fourth Amendment rights infringed.”].) The court in
Malik J. discussed access to third party information as a reason the probation condition at
issue in that case was unconstitutionally overbroad. (Malik J., supra, 240 Cal.App.4th at
pp. 902–904.) But there is no indication that the Malik J. court considered the standing
argument presented by the People here.
          3. Accessing Remotely-Stored Information
       Minor argues that the condition is unconstitutionally overbroad because probation
officers will “have an unfettered right to retrieve any information accessible from the
electronic device, including information stored in a remote location.” But limiting the
condition to information stored only on the devices themselves would allow minor to
circumvent the condition by using a cloud-based storage application. Though it is
unclear from the record whether the KeepSafe application minor used to store illegal
images was local or cloud-based, he appears to have had the sophistication to protect the
images from discovery or deletion with a password. In the context of this case, allowing
access to remotely-stored information is not unconstitutional.
          4. Expectation of Privacy in Contents of Electronic Devices
       Minor argues that the search condition is unconstitutionally overbroad because it
unnecessarily infringes on his expectation of privacy in the contents of electronic devices.
In essence, minor argues that the burden of the condition is not narrowly tailored to its
purpose “because the condition is not limited in any way to the types of data that may be
searched.”
                                              7
       Though even as a juvenile probationer minor retains a constitutionally protected
expectation of privacy, that expectation is greatly diminished as long as he remains a
ward of the court. (In re Jaime P. (2006) 40 Cal.4th 128, 136.) By asserting jurisdiction
over him, the juvenile court (and, by extension, the probation department) acts in loco
parentis and may curtail minor’s constitutional rights to a greater extent than if he were
an adult probationer. (In re Antonio R., supra, 78 Cal.App.4th at p. 941.) His
expectation is markedly different from the broader privacy guaranteed under the Fourth
Amendment to individuals who are not serving sentences or on grants of probation. It is
that pre-conviction expectation of privacy that was at issue in Riley v. California (2014)
__ U.S. __ [134 S.Ct. 2473] (Riley), where the United States Supreme Court announced
the general rule that police may not conduct a warrantless search of a cellular phone
seized incident to an arrest. (Riley, __ U.S. at p. __ [134 S.Ct. at p. 2485].) Riley is thus
distinguishable.
       We note again that minor used an electronic device to commit both crimes he
admitted. Minor stored the illegal photographs and videos on his cellular phone, and he
used that phone to send text messages demanding money while implicitly threatening to
share the “ ‘pics and videos’ ” with others if Jane Doe did not comply. In the context of
this case, robust access to minor’s electronic devices is critical to monitor his progress on
probation and to ensure that he is not continuing to engage in the sort of criminal conduct
that led to him being declared a ward of the court.
       The nature of minor’s crimes and their direct relationship to the use of an
electronic device distinguishes this case from those where similar probation conditions
have been rejected as unconstitutionally overbroad. For example, in People v. Appleton
(2016) 245 Cal.App.4th 717, a different panel of this court struck an electronic search
condition imposed on an adult probationer in a false imprisonment case where the only
connection to electronic devices was that the probationer had met the minor victim
through social media several months before the crime occurred. (Id. at pp. 719–720,
                                              8
728–729.) Similarly, in In re P.O. (2016) 246 Cal.App.4th 288, the court modified an
electronic search condition in a juvenile public intoxication case because the condition
bore no relation to the crime and was imposed to monitor the juvenile’s involvement with
drugs. (Id. at pp. 291–293, 298; see also Malik J., supra, 240 Cal.App.4th at pp. 899–
900, 902.)
       Given the facts of this case, we conclude that the electronic search condition is not
unconstitutionally overbroad as applied to minor.
                                  III.   DISPOSITION
       The disposition order is affirmed.




                                             9
                               ____________________________________
                               Grover, J.




WE CONCUR:




____________________________
Rushing, P. J.




____________________________
Premo, J.




In re Q.R.; People v Q.R.
H043075
Trial Court:                          Santa Clara County Superior Court, Case
                                      No.: 315-JV-41136A

Trial Judge:                          Hon. Melinda Stewart
Attorneys for Plaintiff/Respondent:   Kamala D. Harris
                                       Attorney General of California
The People
                                      Huy The Luong
                                       Deputy Attorney General

Attorneys for Defendant/Appellant:    Heather Shallenberger
                                       Attorney at Law, Under Appointment by
Q.R.                                  the Court of Appeal




In re Q.R.; People v Q.R.
H043075